Atkinson, J.
1. This was an action for the price of certain fertilizer alleged to have been sold by the plaintiS to the defendant. On the trial. it apppeared that the fertilizer was delivered by the plaintiS.to the defendant’s husband, and the controlling question was whether he was the agent for the defendant. The evidence was insuSieient to show agency, and the verdict for the plaintiS was unauthorized.
2. The question was whether or not the defendant’s husband was her agent; and it was erroneous, while instructing the jury, to submit the question whether the plaintiS had reasonable grounds to believe that the defendant’s husband was acting as agent for her.

Judgment reversed.


All the Justices concur.